NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2021*
                                 Decided June 14, 2021

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

No. 20-3097

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of
                                                Illinois, Eastern Division.

      v.                                        No. 15 CR 0178

LAZARICK KING,                                  Robert W. Gettleman,
    Defendant-Appellant.                        Judge.

                                       ORDER

       Lazarick King, a 46-year-old federal inmate in prison for tax fraud, sought
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), arguing that his obesity put
him at heightened risk of serious complications from COVID-19. The district court
denied his request. It reasoned that even if the risk caused by his obesity was an
“extraordinary and compelling reason” for his release, the sentencing factors of



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3097                                                                        Page 2

18 U.S.C. § 3553(a), which it must consider, weighed against his release. Because the
court did not abuse its discretion, we affirm.

        After serving about one-third of his 84-month sentence for aggravated identity
theft, wire fraud, and mail fraud, see 18 U.S.C. §§ 1028A(a)(1), 1341, 1343, King
unsuccessfully moved for compassionate release. He had pleaded guilty based on
evidence that, over the course of four years, he deceived hundreds of vulnerable victims
into furnishing their personal identifying information, which he used to file false tax
returns and steal nearly one million dollars in tax refunds. In his motion for early
release, King initially argued that two health conditions—hypertension and asthma—
put him at serious risk from COVID-19. Further, he argued that his post-sentencing
conduct weighed in favor of his immediate release. (Since his incarceration, he had
secured prison work, acquired marketable job skills, taken educational classes, and
completed drug abuse education.) That conduct, he said, combined with his low score
on a risk-assessment tool, his assignment to a low-security prison, his age, and his non-
violent past, showed that he would not endanger the community if released. But the
district court denied King’s motion. Focusing on the evidence of his health issues only,
the court stated that King “failed to demonstrate that his medical conditions constitute
‘extraordinary and compelling reasons’” for his release. The court invited King to file “a
subsequent motion should his medical or physical condition worsen.”

       King timely moved the court to reconsider, adding evidence of another health
condition—obesity—to which the government responded by highlighting King’s
criminality. King argued that his body mass index was above the threshold cited by the
Centers for Disease Control and Prevention for risk of severe COVID-19 illness. The
government conceded that King’s obesity was an “extraordinary and compelling
reason” for his release, but it still opposed his motion. It argued that King posed a
danger to the community because his tax-fraud crimes, while not violent, inflicted
severe economic harm on his victims and the public. It also cited King’s decades-long
criminal history, which included increasingly serious convictions for theft and fraud.

       The district court denied the motion to reconsider. It concluded that, even if
King’s risk from COVID-19 was an “extraordinary and compelling reason” for release,
the § 3553(a) factors weighed against it. The court cited the seriousness of King’s
offense—“an extensive, four-year long identity theft scheme with multiple victims”—
for which King had not served even half of his prison term. It also relied on his
extensive criminal history—“literally decades of fraudulent behavior.” Based on these
factors, the court rejected King’s argument that he posed no danger to the community.
No. 20-3097                                                                         Page 3

       On appeal, King argues that the district court should have ordered his early
release. We review denials of compassionate release for abuse of discretion.
United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). “Because of the importance
of the § 3553(a) factors, courts are not compelled to release every prisoner with
extraordinary and compelling health concerns.” Id. For two reasons, the district court
reasonably decided that those health concerns, even if concededly extraordinary, did
not support King’s release. First, it considered but permissibly rejected King’s
“principal arguments,” see United States v. Newton, 996 F.3d 485, 489 (7th Cir. 2021)—
that he was unlikely to reoffend. It had ample reason to conclude that, based on his
decades of recidivism, see 18 U.S.C. § 3553(a)(1), his contention that he was suddenly
reformed was unpersuasive. Second, the court also reasonably determined that
reducing King’s sentence by more than half, as he wanted, would not reflect the
seriousness of his admitted crimes of cheating vulnerable taxpayers out of refunds
worth nearly a million dollars. See id. § 3553(a)(2)(A).

        King responds that the court unreasonably found him too dangerous for release
because it permitted him to be released on bond before his trial and because the Federal
Bureau of Prisons placed him in a low-security facility. We are unpersuaded. King cites
no authority suggesting that a district court’s broad discretion in compassionate-release
decisions is constrained by pretrial bond or facility-placement decisions, and nothing in
18 U.S.C. § 3582(c)(1)(A)(i) supports that interpretation. Moreover, pretrial release and
facility-placement decisions are fundamentally different from compassionate-release
decisions, which require the court to consider whether a prisoner, who has been
convicted, has received adequate punishment for his crimes.

       Lastly, King argues in the alternative that he should be transferred to home
confinement, but we lack the authority to fulfill his request. See Saunders, 986 F.3d at
1078. The Bureau has plenary control over its inmates’ placements. Id.

                                                                               AFFIRMED